         Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                      )    CRIMINAL NO. 18 CR 10028-MLW
                                              )
          v.                                  )
                                              )
JAMES POLESE                                  )
                                              )
           Defendant.                         )

                    UNITED STATES’ SENTENCING MEMORANDUM

       James Polese was a senior money manager at a major investment advisory firm in

Boston. He led a very comfortable life, had ample salary, huge bonuses and other perks

from his high finance position. Nonetheless, he stole hundreds of thousands of dollars from

his trusting clients. The government respectfully recommends that the Court impose a

sentence in the range of of seventy-five to eighty-seven months incarceration, supervised

release for three years and a special assessment of $100 per count. Pursuant to the plea

agreement in this case, the Defendant agreed to make restitution in the amount of at least

$462,000, plus reasonable costs and attorneys’ fees of any victims.

       Polese deserves the significant sentence as punishment for his inexcusable crimes.

In addition, investment advisers earn high salaries and bonuses in part because they are

entrusted with managing large amounts of other people’s money. A serious term of

incarceration is necessary here to deter others who may lack a moral compass and be

tempted to steal from clients whom they think are too trusting, too elderly or too ill to detect

their crimes.
           Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 2 of 8




                                SUMMARY OF THE FACTS

         Polese took his clients’ money to finance investments in which Polese personally

invested, as well as to make and guarantee a real estate investment in his own name, and to

pay personal expenses. He did this despite the fact that he received more than $750,000 in

total compensation a year.

         First, in August 2014, Polese and his junior associate and mentee, Cornelius Peterson,

used $100,000 from the account of their client, Client A to invest in a wind farm project in

which Polese also invested his own money, and which needed additional funding. The wind

farm project was not an investment opportunity offered by or authorized as a recommended

investment by the financial services company for which they worked. Peterson was also on

the Board of Directors of the entity controlling the wind farm investment and was a friend of

the founder of the organization and worked together with that friend to start the wind farm

investment entity. Client A reports that he did not know about or authorize this use of his

money.

         Also, on repeated occasions, Polese took money and used the account of Client B as if

it were his own personal bank account. Polese did this despite the fact that Polese knew that

Client B was an elderly person who was working on giving away most of Client B’s assets to

charity before Client B’s death. Polese also knew that Client B did not have any children and

was not checking his statements regularly and was experiencing some memory loss. Despite

all this, Polese helped himself to Client B’s money in the following ways:

         In May 2015, when the wind farm investment was struggling, Polese and Peterson

secretly used $400,000 from the account of Client B to back an Irrevocable Standby Letter of



                                                 2
            Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 3 of 8




Credit in support of the wind farm project, at a cost of $12,000 in fees to Client B. The letter

of credit did not end up being called, but Client B was out the $12,000 in fees.

       In March 2016, Polese took $350,000 from Client B’s account. He did this and

concealed it by having Peterson transfer the $350,000 to a real estate investment firm – so it

would appear as if Client B were making a $350,000 real estate investment. Polese then told

the real estate firm that too much money had been sent by mistake and directed the real estate

investment firm to transfer $250,000 back to an account which was actually Polese’s personal

account. Polese and Peterson had the real estate firm use the remaining $100,000 as an

investment in the real estate deal, $50,000 for Polese and $50,000 as if an investment by

Peterson, even though neither man contributed any of his own money to the investment.

Polese used the $250,000 of Client B’s funds to pay his own and his family’s expenses.

       In the spring of 2017, Polese also stole more money from Client B and used the money to

pay Polese’s personal expenses by implementing the following transfers directly from Client B’s

account:

       a.    March 1, 2017: $25,700 to the college of one of Polese’s children (“College 1”);
       b.    March 7, 2017: $10,775 to the college of another of Polese’s children (“College 2”);
       c.    March 10, 2017: $15,000 to pay Polese’s credit card bill,
       d.    April 4, 2017: $27,808 to pay Polese’s credit card bill, and
       e.    May 2, 2017: $13,776 to pay Polese’s credit card bill.

       To implement these transactions, Polese used the name and personal identification

information of his client without the client’s permission or authorization.

       In June 2017, when the financial services company began making inquiries about the

spring 2017 transfers, Polese took steps to try to cover up what he had done. He went to visit

Client B with a document listing the transfers and asked Client B to falsely state that Client B



                                                 3
         Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 4 of 8




had authorized Polese to use Client B’s money to pay for Polese’s own expenses. Client B

ultimately refused to do so, and felt so pressured by Polese that he called the local police.

                               III. GUIDELINES CALCULATION

       The parties agree with respect to the applicable Guidelines as follows:

                  In accordance with USSG § 2B1.1(a)(1), Defendant’s base offense level is
                   seven, because one or more of Defendant’s offenses of conviction has a
                   statutory maximum term of imprisonment of 20 years or more.

                  In accordance with USSG § 2B1.1(b)(1)(H), Defendant’s offense level is
                   increased by fourteen, because the loss amount is more than $550,000, but less
                   than $1.5 million.

                  In accordance with USSG § 2B1.1(b)(19)(A), Defendant’s offense level is
                   increased by four because the offense involved a violation of securities law and,
                   at the time of the offense, Defendant was an investment adviser, or a person
                   associated with an investment adviser.

                  In accordance with USSG § 3A1.1(b)(1), Defendant’s offense level is increased
                   by two because Defendant knew or should have known that a victim of the
                   offense was a vulnerable victim.

                  in accordance with USSG § 3C1.1, Defendant’s offense level is increased by
                   two because Defendant willfully obstructed and impeded or attempted to
                   obstruct or impede the administration of justice with respect to the
                   investigation, prosecution or sentencing of the instant offense of conviction and
                   the obstructive conduct related to the defendant’s offense of conviction and any
                   relevant conduct.

                  in accordance with USSG § 2B1.6 and 18 U.S.C. § 1028A, a term of
                   incarceration of two years shall be imposed consecutive to any term of
                   incarceration on Counts One - Ten.

                  Based on Defendant’s prompt acceptance of personal responsibility for the
                   offenses of conviction in this case, and information known to the U.S. Attorney
                   at this time, the U.S. Attorney agrees to recommend that the Court reduce by
                   three levels Defendant’s adjusted offense level under USSG § 3E1.1.

       Because the loss figure is just over $550,000, Polese’s total offense level based upon the

wire fraud charges is 26. With the addition of the mandatory additional two years for aggravated

                                                  4
         Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 5 of 8




identity theft, the final guideline range is 87-102 months. Based upon the agreement of the

parties, the government recommends a sentence in the range of 75 to 87 months.

       With respect to restitution, the plea agreement provides for restitution in the amount of

$462,000 plus reasonable attorney’s fees and costs of any victims. However, it appears that the

financial services company for which Polese worked at the time has already made restitution to

Client B, and funds deposited by the co-Defendant, Cornelius Polese of $107,000 are sufficient

to repay Client A. The United States understands that Polese has gathered funds and agreed to

release accounts held by his former employer that may be sufficient to repay the restitution funds

due to his former employer. The parties are still working on confirming this and reaching

agreement on restitution. If this can be confirmed, the parties expect to submit a joint proposed

restitution order and that no forfeiture order will be needed.

                                IV. SECTION 3553(A) FACTORS

       The United States submits that a sentence of 75 to 87 months incarceration is a fair and

reasonable sentence in this matter, and not more than necessary to appropriately punish and send

the necessary deterrent message and avoid unwarranted sentencing disparities.

       A.    The Nature and Circumstances of the Offense

         The circumstances of the offense are serious. Polese, a licensed investment adviser, took

 advantage of his position of authority and trust to use the victim’s money to make speculative

 investments. He abused the trust of his clients and pocketed much of the money himself. Polese

 also involved his junior associate and mentee in the corrupt conduct. Polese was not in financial

 need. He had sufficient assets that he could have used to pay his own bills and certainly did not

 need to make the additional and risky investments for which he used client funds. He also knew

 he was taking money from someone who intended that money to be used for charity. To the
                                          5
        Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 6 of 8




extent that he thought he could steal the money and no one would notice because his client did

not track the funds and had no children, it was a heartless theft. To the extent he thought that

his clients would pass away before anyone noticed the money was gone, his conduct was

particularly craven.

       Also, when Polese found out that someone was looking into the payments, far from

admitting what he had done, he compounded his crimes by trying to take advantage of Client B

and use Client B to cover up for him. Thus, Polese insisted upon visiting Client B and tried to

pressure Client B into signing a document falsely stating that Client B had authorized the use of

the Client B’s funds to pay Polese’s personal expenses. Polese even created a note to that effect

for the client to sign. Thus, not only did Polese seek to obstruct the investigation, he attempted

to use his enormous influence and the trust of his client to help him cover up the theft and tried

to involve Client B in making false statements.

       B. The Defendant’s History and Characteristics

       The nature and characteristics of the defendant make this crime even more inexcusable.

Polese lived a very affluent life on a generous salary and bonus structure for many years. He

simply chose to cheat and use his clients’ money for his own benefit. There are no significant

mitigating factors here.

       C. The Need for Just Punishment, Adequate Deterrence, And the Avoidance of
          Unwarranted Sentencing Disparities

       This is a case of greed and lack of any moral compass. A fair justice system requires

that a defendant with such privileges and opportunities serve a significant term of incarceration

just as do defendants without such privileges and opportunities. General deterrence and a fair

justice system require that people who have a good education and privileges who commit serious
                                                6
         Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 7 of 8




 crimes not be entitled to avoid significant prison terms when others less fortunate are not. It is

 critical to deter such conduct that the punishment be clear – a meaningful period of incarceration

 in the range recommended by the United States.

        The fact that Cornelius Peterson received only 18 months in no way argues for a lesser

 sentence for Polese here. Polese was the senior advisor who was directing the majority of the

 conduct. Polese used Peterson to transfer the $250,000 to Polese’s account for his sole benefit

 and did the March 2017 transfers to his personal account on his own. Polese’s conduct was thus

 worse in kind, he was the manager and far more responsible person who should have been

 teaching Peterson otherwise, and he engaged in additional conduct, and gained substantially

 more from his conduct than did Peterson. Also, only Polese engaged in the obstructive conduct

 and clearly used the identity of another. Thus, Polese has a substantially different guidelines

 calculation as well as culpability here.

                                            CONCLUSION

       James Polese’s conduct was an inexcusable breach of his client’s trust. He deserves the

 serious term of incarceration recommended by the United States here.

                                               Respectfully submitted,

                                               ANDREW E. LELLING
                                               United States Attorney
                                               District of Massachusetts

                               By:             ___/s/ Sara Miron Bloom________________
                                               SARA MIRON BLOOM
                                               Assistant United States Attorney
                                               (617) 748-3265
                                               Sara.bloom@usdoj.gov

Date: November 16, 2018


                                                  7
        Case 1:18-cr-10028-MLW Document 21 Filed 11/16/18 Page 8 of 8




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document is being served by electronic filing upon counsel
of record in this matter.

                                                     /s/ Sara Miron Bloom
                                                     SARA MIRON BLOOM




                                                8
